—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered May 21, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously modified, as a matter of discretion in *250the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.